DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –+

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda et al. (US 2015/0296487 A1).
Consider claim 10:
Takeda discloses a processor for a user equipment (UE) in a communication network, the processor configured to perform operations (see Fig. 14 and paragraph 0111, where Takeda describes a processing section provided in a user terminal of a radio communication system) comprising:
decoding a first Reference Signal (RS) received from an access node, the first RS related to radio link monitoring (RLM) (see Fig. 4 and paragraph 0033, where Takeda describes that the user terminal receives downlink reference signals from a radio base station, to perform Radio Link Monitoring (RLM); see paragraph 0096, where Takeda describes that the received downlink signals are decoded by the user terminal);
obtaining, based at least on the first RS, a first signal quality of at least one communication link between the UE and the access node (see Fig. 4 and paragraph 0034, where Takeda describes that received quality of the downlink reference signals are monitored);
determining that the first signal quality for the at least one communication link is above a first threshold value (see Fig. 4 and paragraph 0036, where Takeda describes determining when the received quality of the downlink reference signal exceeds a threshold Qin);
in response to determining that the first signal quality for at least one communication link is above the first threshold value, identifying an occurrence of an in-sync condition (see Fig. 4 and paragraph 0036, where Takeda describes that when the received quality of the downlink reference signal exceeds the threshold Qin , an “in-sync” is detected);
decoding a seconding RS from the access node, the second RS related to RLM (see Fig. 4 and paragraph 0033, where Takeda describes that downlink reference signals are received from the radio base station, to perform Radio Link Monitoring (RLM); see paragraph 0096, where Takeda describes that the received downlink signals are decoded by the user terminal);
obtaining, based at least on the second RS, a second signal quality of the at least one communication link (see Fig. 4 and paragraph 0034, where Takeda describes that received quality of the downlink reference signals are monitored);
determining that the second signal quality for the at least one communication link is below a second threshold value (see Fig. 4 and paragraph 0035, where Takeda describes measuring when the received quality of the downlink reference signal falls below a threshold Qout);
in response to determining that the second signal quality for the at least one communication link is below the second threshold value, identifying an occurrence of an out-of-sync condition (see Fig. 4 and paragraph 0035, where Takeda describes that when the received quality of the downlink reference signal falls below a threshold Qout, an “out-of-sync” is detected);
determining that a number of consecutive out-of-syncs equals a threshold number (see Fig. 4 and paragraph 0035, where Takeda describes detecting the“out-of-sync” a predetermined number of times in a row); and
in response to determining that the number of consecutive out-of-syncs equals the threshold number, triggering one or more actions for radio link failure (RLF) determination (see Fig. 4 and paragraph 0035, where Takeda describes that if this “out-of-sync” is detected a predetermined number of times in a row, a timer for judging Radio Link Failures (RLFs) is started).
Consider claim 11:
Takeda discloses the processor of claim 10 above. Takeda discloses: the first RS includes one of a synchronization signal (SS) or a channel state information reference signal (CSI-RS) (see paragraph 0048, where Takeda describes that the downlink reference signals may be CSI-RSs).
Consider claim 12:
Takeda discloses the processor of claim 10 above. Takeda discloses: determining the first signal quality or second signal quality for the at least one communication link comprises measuring a Reference Signal Receiving Power (see paragraph 0117, where Takeda describes measuring received signal power as received signal quality).
Consider claim 13:
Takeda discloses the processor of claim 10 above. Takeda discloses: determining that the second signal quality is below the second threshold values for a predetermined time period (see Fig. 4 and paragraph 0035, where Takeda describes that when the received quality of the downlink reference signal falls below a threshold Qout, an “out-of-sync” is detected, the user terminal detects the “out-of-sync” a predetermined number of times in a row). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2015/0296487 A1) in view of Deenoo et al. (US 2019/0081688 A1).
Consider claim 2:
Takeda discloses a method performed by a user equipment (UE) in a communication network (see Fig. 14 and paragraph 0111, where Takeda describes a processing performed by a user terminal of a radio communication system), the method comprising:
decoding a first Reference Signal (RS) received from an access node, the first RS related to radio link monitoring (RLM) (see Fig. 4 and paragraph 0033, where Takeda describes that the user terminal receives downlink reference signals from a radio base station, to perform Radio Link Monitoring (RLM); see paragraph 0096, where Takeda describes that the received downlink signals are decoded by the user terminal);
obtaining, based at least on the first RS, a first signal quality of a communication channel between the UE and the access node (see Fig. 4 and paragraph 0034, where Takeda describes that received quality of the downlink reference signals are monitored; see paragraph 0088, where Takeda describes that the downlink is a downlink communication channel);
determining that the first signal quality for the communication channel is above a first threshold value (see Fig. 4 and paragraph 0036, where Takeda describes determining when the received quality of the downlink reference signal exceeds a threshold Qin);
in response to determining that the first signal quality for the communication channel is above the first threshold value, identifying an occurrence of an in-sync condition (see Fig. 4 and paragraph 0036, where Takeda describes that when the received quality of the downlink reference signal exceeds the threshold Qin , an “in-sync” is detected);
receiving a seconding RS from the access node, the second RS related to RLM (see Fig. 4 and paragraph 0033, where Takeda describes that downlink reference signals are received from the radio base station, to perform Radio Link Monitoring (RLM); see paragraph 0096, where Takeda describes that the received downlink signals are decoded by the user terminal);
obtaining, based at least on the second RS, a second signal quality of the communication channel (see Fig. 4 and paragraph 0034, where Takeda describes that received quality of the downlink reference signals are monitored);
determining that the second signal quality for the communication channel is below a second threshold value (see Fig. 4 and paragraph 0035, where Takeda describes measuring when the received quality of the downlink reference signal falls below a threshold Qout);
in response to determining that the second signal quality for the communication channel is below the second threshold value, identifying an occurrence of an out-of-sync condition (see Fig. 4 and paragraph 0035, where Takeda describes that when the received quality of the downlink reference signal falls below a threshold Qout, an “out-of-sync” is detected);
determining that a number of consecutive out-of-syncs equals a threshold number (see Fig. 4 and paragraph 0035, where Takeda describes detecting the“out-of-sync” a predetermined number of times in a row); and
in response to determining that the number of consecutive out-of-syncs equals the threshold number, determining occurrence of radio link failure (RLF) (see Fig. 4 and paragraph 0035, where Takeda describes that if this “out-of-sync” is detected a predetermined number of times in a row, a timer for judging Radio Link Failures (RLFs) is started).
Although Takeda discloses beamforming communication (see Fig. 1 and paragraph 0030, where Takeda describes beamforming in the communication channel). Takeda does not explicitly disclose: the communication channel is formed by at least one beam pair link (BPL), the at least one BPL including a transmit (Tx) beam of the access node and a receive (Rx) beam of the UE.
Deenoo teaches: a communication channel that is formed by at least one beam pair link (BPL), the at least one BPL including a transmit (Tx) beam of the access node and a receive (Rx) beam of the UE (see paragraph 0103, where Deenoo describes a beamforming communication system in which a radio link between a user equipment and a network may be characterized by a beam pair formed from a transmit beam and a receive beam; see paragraph 0159, where Deenoo describes that the user equipment monitors the radio link quality by monitoring in-sync and out-of-sync states based on measured Beamformed Reference Signal Received Power (BRSRP)).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the communication channel is formed by at least one beam pair link (BPL), the at least one BPL including a transmit (Tx) beam of the access node and a receive (Rx) beam of the UE, as taught by Deenoo to modify the method of Takeda in order to determine preferred beams, as discussed by Deenoo (see paragraph 0104).
Consider claim 3:
Takeda in view of Deenoo discloses the method of claim 2 above. Takeda discloses: the first RS includes one of a synchronization signal (SS) or a channel state information reference signal (CSI-RS) (see paragraph 0048, where Takeda describes that the downlink reference signals may be CSI-RSs).
Consider claim 4:
Takeda in view of Deenoo discloses the method of claim 2 above. Takeda discloses: measuring a Reference Signal Receiving Power (see paragraph 0117, where Takeda describes measuring received signal power as received signal quality).
Consider claim 5:
Takeda discloses the method of claim 2 above. Takeda discloses: determining that the second signal quality is below the second threshold values for a predetermined time period (see Fig. 4 and paragraph 0035, where Takeda describes that when the received quality of the downlink reference signal falls below a threshold Qout, an “out-of-sync” is detected, the user terminal detects the “out-of-sync” a predetermined number of times in a row). 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2015/0296487 A1) in view of Deenoo et al. (US 2019/0081688 A1), as applied to claim 2 above, and further in view of Harada et al. (US 2020/0099437 A1).
Consider claim 6:
Takeda in view of Deenoo discloses the processor of claim 2 above. Takeda does not specifically disclose: in response to determining that the second signal quality for the at least one BPL is below the second threshold value, transmitting a beam recovery request to the access node. 
Harada teaches: in response to determining that a second signal quality for a communication link is below a second threshold value, transmitting a beam recovery request to an access node (see Fig. 2 and paragraph 0067, where Harada describes step 103 in which a user equipment detects a beam failure based on the comparison result of the quality of a predetermined number BPLs of active beams with a certain threshold; see Fig. 2 and paragraph 0073, where Harada describes step 104 in which the user equipment transmits a beam recovery signal to the base station after a beam failure is detected).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: in response to determining that the second signal quality for the at least one BPL is below the second threshold value, transmitting a beam recovery request to the access node, as taught by Harada to modify the method of Takeda in order to recover beams properly, as discussed by Harada (see paragraph 0011).
Consider claim 7:
Takeda in view of Deenoo and Harada discloses the method of claim 6 above. Takeda does not specifically disclose: receiving a Channel State Information Reference Signal (CSI-RS) from the access node in response to transmitting the beam recovery request to the access node, and determining signal quality for one or more Rx beams of the UE based at least on the CSI-RS.
Harada teaches: receiving a Channel State Information Reference Signal (CSI-RS) from the access node in response to transmitting the beam recovery request to the access node (see Fig. 18 and paragraph 0233, where Harada describes that the base station transmits CSI-RS resources to the user equipment after receiving the beam recovery signal; see paragraph 0051, where Harada describes that a CSI-RS resource can be replaced with a CSI-RS), and determining signal quality for one or more Rx beams of the UE based at least on the CSI-RS (see paragraph 0188, where Harada describes that the user equipment measures the quality of rough beams based on the CSI-RS; see paragraph 0090, where Harada describes that the rough beams includes Rx beams of a Bean Pair Link set).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: receiving a Channel State Information Reference Signal (CSI-RS) from the access node in response to transmitting the beam recovery request to the access node, and determining signal quality for one or more Rx beams of the UE based at least on the CSI-RS, as taught by Harada to modify the method of Takeda in order to recover beams properly, as discussed by Harada (see paragraph 0011).
Consider claim 8:
Takeda in view of Deenoo and Harada discloses the method of claim 7 above. Takeda discloses: determining that out-of-sync occurs if the signal quality for the Rx beams is below the second threshold (see Fig. 4 and paragraph 0035, where Takeda describes that when the received quality of the downlink reference signal falls below a threshold Qout, an “out-of-sync” is detected).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2015/0296487 A1) in view of Deenoo et al. (US 2019/0081688 A1) and Harada et al. (US 2020/0099437 A1), as applied to claim 6 above, and further in view of Sung et al. (US 2016/0183234 A1).
Consider claim 9:
Takeda in view of Deenoo and Harada discloses the method of claim 6 above. Takeda does not specifically disclose: determining that a Channel State Information Reference Signal (CSI-RS) is not received from the access node within a specified time period after transmitting the beam recovery request; and in response to the determination, transmitting a second beam recovery request to the access node.
Sung teaches: determining a Reference Signal is not received from an access node within a specified time period after transmitting a beam recovery request; and in response to the determination, transmitting a second beam recovery request to the access node (see paragraph 0028, where Sung describes that a beam switching controller may retransmit the beam switching request message when the beam switching Ack message is not received within a predetermined time).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: determining that a Channel State Information Reference Signal (CSI-RS) is not received from the access node within a specified time period after transmitting the beam recovery request; and in response to the determination, transmitting a second beam recovery request to the access node, as taught by Sung to modify the method of Takeda in order to provide fast beam switching, as discussed by Sung (see paragraph 0011).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2015/0296487 A1), as applied to claim 10 above, and further in view of Harada et al. (US 2020/0099437 A1).
Consider claim 14:
Takeda discloses the processor of claim 10 above. Takeda does not specifically disclose: in response to determining that the second signal quality for the at least one communication link is below the second threshold value, transmitting a beam recovery request to the access node. 
Harada teaches: in response to determining that a second signal quality for a communication link is below a second threshold value, transmitting a beam recovery request to an access node (see Fig. 2 and paragraph 0067, where Harada describes step 103 in which a user equipment detects a beam failure based on the comparison result of the quality of a predetermined number BPLs of active beams with a certain threshold; see Fig. 2 and paragraph 0073, where Harada describes step 104 in which the user equipment transmits a beam recovery signal to the base station after a beam failure is detected).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: in response to determining that the second signal quality for the at least one communication link is below the second threshold value, transmitting a beam recovery request to the access node, as taught by Harada to modify the method of Takeda in order to recover beams properly, as discussed by Harada (see paragraph 0011).
Consider claim 15:
Takeda in view of Harada discloses the processor of claim 14 above. Takeda does not specifically disclose: receiving a Channel State Information Reference Signal (CSI-RS) from the access node in response to transmitting the beam recovery request to the access node, and determining signal quality for one or more Rx beams of the UE based at least on the CSI-RS.
Harada teaches: receiving a Channel State Information Reference Signal (CSI-RS) from the access node in response to transmitting the beam recovery request to the access node (see Fig. 18 and paragraph 0233, where Harada describes that the base station transmits CSI-RS resources to the user equipment after receiving the beam recovery signal; see paragraph 0051, where Harada describes that a CSI-RS resource can be replaced with a CSI-RS), and determining signal quality for one or more Rx beams of the UE based at least on the CSI-RS (see paragraph 0188, where Harada describes that the user equipment measures the quality of rough beams based on the CSI-RS; see paragraph 0090, where Harada describes that the rough beams includes Rx beams of a Bean Pair Link set).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: receiving a Channel State Information Reference Signal (CSI-RS) from the access node in response to transmitting the beam recovery request to the access node, and determining signal quality for one or more Rx beams of the UE based at least on the CSI-RS, as taught by Harada to modify the method of Takeda in order to recover beams properly, as discussed by Harada (see paragraph 0011).
Consider claim 16:
Takeda in view of Harada discloses the processor of claim 15 above. Takeda discloses: determining that out-of-sync occurs if the signal quality for the Rx beams is below the second threshold (see Fig. 4 and paragraph 0035, where Takeda describes that when the received quality of the downlink reference signal falls below a threshold Qout, an “out-of-sync” is detected).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2015/0296487 A1) in view of Harada et al. (US 2020/0099437 A1), as applied to claim 14 above, and further in view of Sung et al. (US 2016/0183234 A1).
Consider claim 17:
Takeda in view of Harada discloses the processor of claim 14 above. Takeda does not specifically disclose: determining that a Channel State Information Reference Signal (CSI-RS) is not received from the access node within a specified time period after transmitting the beam recovery request; and in response to the determination, transmitting a second beam recovery request to the access node.
Sung teaches: determining a Reference Signal is not received from an access node within a specified time period after transmitting a beam recovery request; and in response to the determination, transmitting a second beam recovery request to the access node (see paragraph 0028, where Sung describes that a beam switching controller may retransmit the beam switching request message when the beam switching Ack message is not received within a predetermined time).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: determining that a Channel State Information Reference Signal (CSI-RS) is not received from the access node within a specified time period after transmitting the beam recovery request; and in response to the determination, transmitting a second beam recovery request to the access node, as taught by Sung to modify the method of Takeda in order to provide fast beam switching, as discussed by Sung (see paragraph 0011).

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2015/0296487 A1) in view of Takeda et al. (US 2020/0014453 A1), hereafter Takeda-453.
Consider claim 22:
Takeda discloses a processor for a user equipment (UE) in a communication network to perform operations (see Fig. 14 and paragraph 0111, where Takeda describes a processing section provided in a user terminal of a radio communication system) comprising:
receiving a first Reference Signal (RS) received from an access node, the first RS related to radio link monitoring (RLM) (see Fig. 4 and paragraph 0033, where Takeda describes that the user terminal receives downlink reference signals from a radio base station, to perform Radio Link Monitoring (RLM));
determining, based at least on the first RS, a first signal quality of at least one communication link between the UE and the access node (see Fig. 4 and paragraph 0034, where Takeda describes that received quality of the downlink reference signals are monitored);
determining that the first signal quality for the at least one communication link is above a first threshold value (see Fig. 4 and paragraph 0036, where Takeda describes determining when the received quality of the downlink reference signal exceeds a threshold Qin);
in response to determining that the first signal quality for at least one communication link is above the first threshold value, identifying an occurrence of an in-sync condition (see Fig. 4 and paragraph 0036, where Takeda describes that when the received quality of the downlink reference signal exceeds the threshold Qin , an “in-sync” is detected);
receiving a seconding RS from the access node, the second RS related to RLM (see Fig. 4 and paragraph 0033, where Takeda describes that downlink reference signals are received from the radio base station, to perform Radio Link Monitoring (RLM));
determining, based at least on the second RS, a second signal quality of the at least one communication link (see Fig. 4 and paragraph 0034, where Takeda describes that received quality of the downlink reference signals are monitored);
determining that the second signal quality for the at least one communication link is below a second threshold value (see Fig. 4 and paragraph 0035, where Takeda describes measuring when the received quality of the downlink reference signal falls below a threshold Qout);
in response to determining that the second signal quality for the at least one communication link is below the second threshold value, identifying an occurrence of an out-of-sync condition (see Fig. 4 and paragraph 0035, where Takeda describes that when the received quality of the downlink reference signal falls below a threshold Qout, an “out-of-sync” is detected);
determining that a number of consecutive out-of-syncs equals a threshold number (see Fig. 4 and paragraph 0035, where Takeda describes detecting the“out-of-sync” a predetermined number of times in a row); and
in response to determining that the number of consecutive out-of-syncs equals the threshold number, triggering one or more actions for radio link failure (RLF) determination (see Fig. 4 and paragraph 0035, where Takeda describes that if this “out-of-sync” is detected a predetermined number of times in a row, a timer for judging Radio Link Failures (RLFs) is started).
Takeda does not specifically disclose: one or more non-transitory computer-readable media storing instructions.
Takeda-453 teaches: one or more non-transitory computer-readable media storing instructions (see paragraphs 0192-0195, where Takeda-453 describes a processing section that is implemented by control program that are stored in a computer-readable medium).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: one or more non-transitory computer-readable media storing instructions, as taught by Takeda-453 to modify the method of Takeda in order to trigger beam recovery properly, as discussed by Takeda-453 (see paragraph 0011).
Consider claim 23:
Takeda in view of Takeda-453 discloses the one or more non-transitory computer-readable media of claim 22 above. Takeda discloses: the first RS includes one of a Synchronization Signal (SS) or a Channel State Information Reference Signal (CSI-RS) (see paragraph 0048, where Takeda describes that the downlink reference signals may be CSI-RSs), and determining the first signal quality or the second signal quality for the at least one communication link comprises measuring a Reference Signal Receiving Power (RSRP) (see paragraph 0117, where Takeda describes measuring received signal power as received signal quality).
Consider claim 24:
Takeda in view of Takeda-453 discloses the one or more non-transitory computer-readable media of claim 22 above. Takeda discloses: determining that the second signal quality is below the second threshold values for a predetermined time period (see Fig. 4 and paragraph 0035, where Takeda describes that when the received quality of the downlink reference signal falls below a threshold Qout, an “out-of-sync” is detected, the user terminal detects the “out-of-sync” a predetermined number of times in a row). 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2015/0296487 A1) in view of Takeda et al. (US 2020/0014453 A1), as applied to claim 22 above, and further in view of Harada et al. (US 2020/0099437 A1).
Consider claim 25:
Takeda in view of Takeda-453 discloses the one or more non-transitory computer-readable medium of claim 22 above. Takeda discloses: determining that out-of-sync occurs if the signal quality for the Rx beams is below the second threshold (see Fig. 4 and paragraph 0035, where Takeda describes that when the received quality of the downlink reference signal falls below a threshold Qout, an “out-of-sync” is detected).
Takeda does not specifically disclose: in response to determining that the second signal quality for the at least one communication link is below the second threshold value, transmitting a beam recovery request to the access node; receiving a Channel State Information Reference Signal (CSI-RS) from the access node in response to transmitting the beam recovery request to the access node, determining signal quality for one or more Rx beams of the UE based at least on the CSI-RS.
Harada teaches: in response to determining that a second signal quality for a communication link is below a second threshold value, transmitting a beam recovery request to an access node (see Fig. 2 and paragraph 0067, where Harada describes step 103 in which a user equipment detects a beam failure based on the comparison result of the quality of a predetermined number BPLs of active beams with a certain threshold; see Fig. 2 and paragraph 0073, where Harada describes step 104 in which the user equipment transmits a beam recovery signal to the base station after a beam failure is detected); receiving a Channel State Information Reference Signal (CSI-RS) from the access node in response to transmitting the beam recovery request to the access node (see Fig. 18 and paragraph 0233, where Harada describes that the base station transmits CSI-RS resources to the user equipment after receiving the beam recovery signal; see paragraph 0051, where Harada describes that a CSI-RS resource can be replaced with a CSI-RS), and determining signal quality for one or more Rx beams of the UE based at least on the CSI-RS (see paragraph 0188, where Harada describes that the user equipment measures the quality of rough beams based on the CSI-RS; see paragraph 0090, where Harada describes that the rough beams includes Rx beams of a Bean Pair Link set).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: in response to determining that the second signal quality for the at least one communication link is below the second threshold value, transmitting a beam recovery request to the access node; receiving a Channel State Information Reference Signal (CSI-RS) from the access node in response to transmitting the beam recovery request to the access node, determining signal quality for one or more Rx beams of the UE based at least on the CSI-RS, as taught by Harada to modify the method of Takeda in order to recover beams properly, as discussed by Harada (see paragraph 0011).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/            Primary Examiner, Art Unit 2631